



EXHIBIT 10.2












PERSONAL & CONFIDENTIAL




To:     


From:    


Date:    


Subject:    Performance Share Units Award Agreement (Total Shareholder Return)




Pursuant to The Brink’s Company 2013 Equity Incentive Plan (the “Plan”), on
________________ (the “Date of Grant”), the Compensation and Benefits Committee
of the Board of Directors of The Brink’s Company granted to you this award of
performance share units (“PSUs”) (which are eligible to become earned and
payable subject to the Company’s achievement of certain relative Total
Shareholder Return). This award provides you the opportunity to receive, subject
to the Company’s achievement of the Performance Goals set forth in Schedule I to
this Award Agreement and the other terms and conditions contained herein, shares
of the common stock of The Brink’s Company (“BCO”). The target number of PSUs
that may become earned and payable pursuant to this award is ____________ (the
“Target Number”) (although, as you will see below, the number of PSUs that may
become earned and payable under this award may be greater or lesser than the
Target Number of PSUs).
Subject to the terms and conditions contained in this Award Agreement, the PSUs
generally represent the right to receive the number of shares of BCO common
stock that corresponds to the Performance Goals that the Company achieves for
the Performance Period, as set forth in Schedule I to this Award Agreement.
Payment of your PSUs will be made in shares of BCO common stock.
Provided you remain continuously employed by the Company or one of its
subsidiaries from the Date of Grant until the relevant settlement date (unless
otherwise provided under the terms and conditions of the Plan or this Award
Agreement), you shall be entitled to receive (and the Company shall deliver to
you), as soon as practicable (and no later than thirty (30) days) following the
relevant settlement date, the number of shares of BCO common stock described
below.
At the time of settlement, the Company shall withhold from delivery a sufficient
number of Shares to provide for the payment of any withholding taxes required by
federal, state or local law with


1
 

--------------------------------------------------------------------------------




respect to the taxable income you will recognize from settlement of the PSUs.
Upon payment of the required taxes, your shares of BCO common stock, net of the
number withheld to pay required withholding taxes, will be delivered to you.
You generally must remain employed by the Company or one of its subsidiaries
until this award becomes earned and payable in order to be entitled to receive
any BCO common stock. Except as described in the next sentence, you will forfeit
your right to receive BCO common stock under this award if you terminate your
employment (i) prior to the settlement date set forth below, if the award is to
become earned and payable on the settlement date, or (ii) prior to a Change in
Control, if the award is to become earned and payable as of the Change in
Control. You will not forfeit your right to receive BCO common stock under this
award if (i) the award remains outstanding after a Change in Control and your
employment is terminated by the Company or one of its subsidiaries without Cause
or by you for Good Reason after the Change in Control or (ii) you terminate
employment by reason of Retirement, permanent and total disability or death and
Section 11 of the Plan provides that your award will not terminate at such time.
Prior to your agreement to the terms of the PSUs, you will need to review the
following:
•
The additional terms and conditions applying to this grant contained in this
Award Agreement and the Plan. Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in the Plan.

•
A copy of The Brink’s Company Compensation Recoupment Policy as amended from
time to time (the policy in effect as of the date of grant being attached hereto
as Exhibit A), which provides that incentive compensation that meets the
definition of Excessive Compensation under the policy will be recouped from
executive officers and other responsible parties in the event the Company is
required to provide an accounting restatement for any of the prior three fiscal
years, due to material noncompliance with any financial reporting requirement
under the Federal securities laws. You must agree with this policy in order to
receive this grant of PSUs, as outlined in Section 12(a) of this Award
Agreement.

•
The Restrictive Covenant Agreement (Exhibit B), which will require that you
refrain from certain activities in the event that you terminate employment with
the Company and its subsidiaries. You must agree to these restrictions in order
to receive this grant of PSUs, as outlined in Section 13 of this Award
Agreement.







2
 

--------------------------------------------------------------------------------




By your signature and the authorized Company signature below and on the final
page of this Award Agreement, you and the Company agree that this award is
granted under and governed by the terms and conditions of The Brink’s Company
2013 Equity Incentive Plan as amended (receipt of a copy of which is hereby
acknowledged), as well as this Award Agreement, all of which are incorporated as
a part of this Award Agreement.
 
 
 
The Brink’s Company
 
Date
 
 
 
Employee
 
Date





3
 

--------------------------------------------------------------------------------






Performance Share Units Award Agreement


This AWARD AGREEMENT, dated as of ________________, is made by and between The
Brink’s Company, a Virginia corporation (the “Company”), and the employee
identified on page one of this Award Agreement (the “Employee”), an employee of
the Company or of a subsidiary of the Company.
Effective ________________, the Compensation and Benefits Committee (the
“Committee”) of the Company’s Board of Directors, acting pursuant to The Brink’s
Company 2013 Equity Incentive Plan (the “Plan”), a copy of which Plan has
heretofore been furnished to the Employee, as a matter of separate inducement
and agreement in connection with the employment of the Employee by the Company
or any of its subsidiaries, and not in lieu of any salary or other compensation
for the Employee’s services, granted to the Employee the performance share units
set forth on page one of this Award Agreement (the "PSUs").
Accordingly, the parties hereto agree as follows:
1.Subject to all the terms and conditions of the Plan and this Award Agreement,
the Employee is granted the PSUs (the “Award”) described above.
2.The Committee shall determine whether, and the extent to which, the
Performance Goals set forth on Schedule I to this Award Agreement have been
attained and, subject to the terms of the Plan and this Award Agreement, the
number of Shares, if any, the Employee is eligible to receive pursuant to this
Award Agreement.
3.Except as otherwise provided below, this Award shall become earned and
payable, on the settlement date set forth in Schedule I to this Award Agreement,
with respect to that number of Shares that equals the product of the Target
Number of PSUs to which this Award applies multiplied by the earned percentage
(the “Earned Percentage”) set forth in Schedule I to this Award Agreement that
correlates to the Company’s relative total shareholder return (the “Total
Shareholder Return” or “TSR”) for the performance period set forth in Schedule I
to this Award Agreement (the "Performance Period") as compared to
_______________________________
________________________________________________, provided the Employee remains
continuously employed with the Company or any of its subsidiaries from the Date
of Grant until such settlement date.
4.(a) Notwithstanding Section 12(g) of the Plan, including, without limitation,
the second sentence of such Section 12(g), however, if there is a Change in
Control during the Performance Period and the successor company assumes or
provides a substitute award for this Award, with appropriate adjustments to the
number and kinds of shares underlying this Award as may result from the Change
in Control, this Award shall automatically convert, as of the Change in Control,


4
 

--------------------------------------------------------------------------------




into Restricted Stock Units (“RSUs”) for that number of Shares that would have
become earned and payable based on the Performance Goals the Company achieved
for the portion of the Performance Period ending on the date of the Change in
Control, and such RSUs will become earned and payable, on the settlement date
set forth in Schedule I to this Award Agreement, provided the Employee remains
continuously employed with the Company or any of its subsidiaries from the Date
of Grant until such settlement date (without further regard to the Performance
Goals set forth on Schedule I and without any further adjustment to the number
of Shares payable under such RSUs). If there is a Change in Control during the
Performance Period and the successor company does not so assume this Award or
provide a substitute award, then consistent with Section 12(g) of the Plan,
including, without limitation, the second sentence of such Section 12(g), this
Award shall become earned and payable, as of the Change in Control, for that
number of Shares that would have become earned and payable based on the
Performance Goals the Company achieved for the portion of the Performance Period
ending on the date of the Change in Control, provided the Employee remains
continuously employed with the Company or any of its subsidiaries from the Date
of Grant until the Change in Control (without regard to the Performance Goals
set forth on Schedule I).
(b) Notwithstanding Section 12(g) of the Plan, including without limitation, the
second sentence of such Section 12(g), if there is a Change in Control after the
end of the Performance Period and prior to payment of the Award, the Award shall
become earned and payable (i) on the settlement date set forth in Schedule I to
this Award Agreement, if the successor company assumes or provides a substitute
award for the Award (with appropriate adjustments to the number and kind of
shares underlying the Award as may result from the Change in Control), or (ii)
as of the Change in Control, if the successor company does not assume the Award
or provide a substitute award for the Award, in each case, however, with respect
to that number of Shares that the Employee is entitled to receive based upon the
Performance Goals the Company achieved for the Performance Period, provided the
Employee remains continuously employed with the Company or any of its
subsidiaries from the Date of Grant until such settlement date or the Change in
Control, as applicable.
5.Notwithstanding Section 11 of the Plan and Sections 3 and 4 of this Award
Agreement, if following a Change in Control with respect to which the successor
company assumes or provides a substitute award for this Award, the Employee’s
employment with the Company and its subsidiaries is terminated by the Company or
one of its subsidiaries without Cause or by the Employee for Good Reason, and
such termination constitutes a separation from service (within the meaning of
Section 409A of the Code), then this Award shall become earned and payable, as
set forth in Section 4 of this Award Agreement, with respect to that number of
Shares set forth above, notwithstanding the termination of Employee’s employment
with the Company and/or its subsidiaries. Section 11 of the Plan shall continue
to apply to this Award, except (i) to the extent


5
 

--------------------------------------------------------------------------------




inconsistent with the provisions of this Section 5 of the Award Agreement, in
which case this Section 5 of the Award Agreement shall control, or (ii) if the
application of Section 11 of the Plan were to change the time of settlement of
the Award as set forth in this Award Agreement, in which case the Award
Agreement shall control the time of settlement of the Award.
6.For purposes of this Award Agreement, “Good Reason” means any of the following
events that is not cured by the Company or one of its subsidiaries within thirty
(30) days after written notice thereof from the Employee to the Company, which
written notice must be made within ninety (90) days of the occurrence of the
event:
(i)    (A)    without the Employee’s express written consent, the assignment to
the Employee of any duties materially inconsistent with the Employee’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as of immediately prior to the Change in Control, or
(B) any other action by the Company or one of its subsidiaries that results in a
material diminution in such position, authorities, duties or responsibilities;
or (C) any material failure by the Company or one of its subsidiaries to (1) pay
the Employee compensation at an annual rate equal to the sum of (x) a salary not
less than the Employee’s annualized salary in effect immediately prior to the
Change in Control and (y) an annual bonus not less than the average annual bonus
earned by and paid to the Employee for the last three full calendar years
preceding the Change in Control; provided that, if the Employee has not been
employed for the entirety of the last three full calendar years, then to the
extent necessary to attain an average of three calendar years for purposes of
determining the amount of such annual bonus, the Employee’s target annual bonus
amount for the year in which the Change in Control occurs shall be used for any
(i) partial calendar year(s) of employment and (ii) calendar year(s) that has
not yet commenced; (2) permit the Employee to (x) continue to participate in all
incentive and savings plans and programs generally applicable to similarly
situated employees of the Company or (y) participate in incentive and savings
plans and programs of the successor to the company which have benefits that are
not less favorable to the Employee than the benefits available to the employee
under the incentive and savings plans and programs in which the employee was
eligible to participate immediately prior to the change in control; (3) permit
the Employee and/or the Employee’s family or beneficiary, as the case may be, to
(x) participate in and receive all benefits under welfare benefit plans and
programs generally applicable to similarly situated employees of the Company or
(y) participate in welfare benefit plans and programs of a successor company
which have benefits that are not less favorable to the Employee than the
benefits available to the employee under the welfare benefit plans and programs
in which the employee was eligible to participate immediately prior to the
change in control; (4) in accordance with policies then in effect with respect
to the payment of expenses, pay or reimburse the Employee for all reasonable
out-of-pocket travel and other expenses (other than ordinary commuting expenses)
incurred by the Employee in performing services for the Company; provided that
all such expenses shall be accounted for in such


6
 

--------------------------------------------------------------------------------




reasonable detail as the Company may require; and (5) provide the Employee with
periods of vacation not less than those to which the Employee was entitled
immediately prior to the Change in Control; or
(ii)    without the Employee’s express written consent, the Company's or any
subsidiary's requiring a change to the Employee’s work location of more than 25
miles from the Employee’s work location as of immediately prior to a Change in
Control, which change increases the distance of the Employee's commute from
Employee’s principal residence at the time of such change; or
(iii)    any failure by the Company to require any successor to expressly assume
and agree, in form and substance satisfactory to the Employee, to perform any
agreement that provides for payments or benefits in connection with a Change in
Control (a “Change in Control Agreement”) or employment agreement, in each case,
between the Employee and the Company or any subsidiary in the same manner and to
the same extent that the Company or any subsidiary would be required to perform
it if no such succession had taken place; or
(iv)    any material breach of, or failure by the Company or one of its
subsidiaries to comply with, the provisions of any Change in Control Agreement
or employment agreement, in each case, between the Employee and the Company or
any subsidiary.
Notwithstanding the foregoing, “Good Reason” shall cease to exist if the
Employee has not terminated employment within two (2) years following the
initial occurrence of the event constituting Good Reason.
7.Subject to the terms and conditions of this Award Agreement, the Company shall
issue to the Employee that number of Shares that the Employee is entitled to
receive, net of the number of Shares withheld to pay applicable withholding
taxes, as soon as practicable (and within thirty (30) days) after the date the
Award becomes earned and payable.
8.Except as otherwise set forth in Section 5 of this Award Agreement and Section
11 of the Plan, the PSUs or RSUs that have not become earned and payable, on or
before the earlier of (i) the settlement date set forth in Schedule I to this
Award Agreement and (ii) the termination of Employee’s employment with the
Company and its subsidiaries, shall expire and may not become earned and payable
after such time.
9.The Shares underlying the Award, until and unless delivered to the Employee,
do not represent an equity interest in the Company and carry no dividend or
voting rights. The Employee will not have any rights of a shareholder with
respect to the Shares underlying the Award until the Shares have been properly
delivered to the Employee in accordance with this Award Agreement. For the
avoidance of doubt, no dividend equivalents will be paid on the PSUs or the RSUs
that comprise this Award.


7
 

--------------------------------------------------------------------------------




10.In accordance with Section 14(b) of the Plan, if the Employee hereunder is
subject to the income tax laws of the United States of America, the Company
shall withhold from the payment to the Employee a sufficient number of Shares to
provide for the payment of any taxes required to be withheld by federal, state
or local law with respect to any taxable income resulting from such payment.
11.The Award is not transferable by the Employee otherwise than by will or by
the laws of descent and distribution.
12.(a) This Award Agreement is subject to the terms and conditions of The
Brink’s Company Compensation Recoupment Policy in effect as of the date of grant
and as amended from time to time (the “Recoupment Policy”), a copy of which
follows as Exhibit A, and the provisions thereof are incorporated in this Award
Agreement by reference. The Employee further acknowledges and agrees that all
cash-based or equity-based incentive compensation, as defined in the Recoupment
Policy (“Incentive Awards”), that the Employee receives or is eligible to
receive contemporaneously with or after the date of this Award Agreement shall
be subject to the terms and conditions of the Recoupment Policy, and the
Employee will be required to forfeit such Incentive Awards, or return shares or
other property (or any portion thereof) received in respect of such Incentive
Awards, if the Employee is determined to be a Covered Employee and such
Incentive Awards, shares or other property (or such portion thereof) is
determined to be Excess Compensation (as such terms are defined in the
Recoupment Policy).
(b) In exchange for the Award granted hereby, and the opportunity to be eligible
to receive future Incentive Awards, the Employee expressly agrees and consents
that all awards previously granted under the applicable Incentive Plans shall be
subject to the terms and conditions of the Recoupment Policy from and after the
date hereof. For the avoidance of doubt, the Employee will be required to
forfeit Incentive Awards, or return shares or other property (or any portion
thereof) already received in respect of such Incentive Awards, if the Employee
is determined to be a Covered Employee and such Incentive Awards, shares or
other property (or such portion thereof) is determined to be Excess
Compensation. The parties acknowledge that the Employee would not be eligible
for the benefits described in the first sentence of this Section 12(b) without
agreeing to the consent in this Section 12(b).
13.In connection with the Employee’s acceptance of this Award and in
consideration of the promises contained in the PSU, the receipt and adequacy of
which are hereby acknowledged, the Employee agrees to comply with the terms of
the Restrictive Covenant Agreement set forth on Exhibit B of this Award
Agreement, the provisions of which are incorporated in this Award Agreement by
reference. This Award shall expire and may no longer become earned and/or
payable on and after the time the Employee breaches the terms of the Restrictive
Covenants set forth in Exhibit B, and the Employee expressly agrees to (i)
return to the Company any Shares previously delivered


8
 

--------------------------------------------------------------------------------




pursuant to this Award Agreement, (ii) reimburse the Company for all withholding
taxes paid in connection with settlement of the Award and (iii) pay to the
Company the aggregate proceeds received from any sale or disposition of Shares
previously delivered pursuant to this Award Agreement, promptly upon breach of
such Restrictive Covenants.
14.All other provisions contained in the Plan, as in effect on the date of this
Award Agreement are incorporated in this Award Agreement by reference. The Board
of Directors of the Company or the Committee may amend the Plan at any time,
provided that if such amendment shall adversely affect the rights of a holder of
an Award with respect to a previously-granted Award, the Award holder’s consent
shall be required, except to the extent any such amendment is made to comply
with any applicable law, stock exchange rules and regulations or accounting or
tax rules and regulations. This Award Agreement may at any time be amended by
mutual agreement of the Committee (or a designee thereof) and the holder of the
Award. Prior to a Change in Control of the Company, and upon written notice by
the Company, given by registered or certified mail, to the holder of the Award
of any such amendment of this Award Agreement or of any amendment of the Plan
adopted prior to such a Change in Control, this Award Agreement shall be deemed
to incorporate the amendment to this Award Agreement or to the Plan specified in
such notice, unless, with respect to any amendment that would require the
consent of the holder of the Award, such holder shall, within thirty (30) days
of the giving of such notice by the Company, give written notice to the Company
that such amendment is not accepted by such holder, in which case the terms of
this Award Agreement shall remain unchanged. Subject to any applicable
provisions of the Company’s bylaws or of the Plan, any applicable
determinations, order, resolutions or other actions of the Committee or of the
Board of Directors of the Company shall be final, conclusive and binding on the
Company and the holder of the Award. Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the Plan.
15.All notices hereunder shall be in writing and (a) if to the Company, shall be
delivered personally to the Secretary of the Company or mailed to its principal
office address, 1801 Bayberry Court, P.O. Box 18100, Richmond, VA 23226-8100
USA, to the attention of the Secretary, and (b) if to the Employee, shall be
delivered personally or mailed to the Employee at the address set forth below.
Such addresses may be changed at any time by notice from one party to the other.
16.This Award Agreement shall bind and inure to the benefit of the parties
hereto and the successors and assigns of the Company and, to the extent provided
in the Plan, the legal representatives of the Employee. As used in this Award
Agreement, the “Company” means the Company as defined in the preamble to this
Award Agreement and any successor, “subsidiaries” of the Company include any
successor thereto, and, after a Change in Control, references to the Company and
its subsidiaries shall take into account the successor entity and its
subsidiaries as appropriate.


9
 

--------------------------------------------------------------------------------




17.This Award is subject to Section 409A of the Code. Accordingly,
notwithstanding any provision of this Award Agreement, Section 17 of the Plan
will apply to this Award, including, without limitation, Section 17(b), as
necessary for the terms of the Award to comply with Section 409A of the Code. No
Shares will be delivered upon a Change in Control as described above, unless the
Change in Control qualifies as such under Section 409A of the Code. Delivery in
that case will be made upon the settlement date set forth in Schedule I to the
Award Agreement.
________________________________________________








[Signatures continued on next page]




10
 

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the day and year first above written.
 
 
 
The Brink’s Company
 
Date
 
 
 
Employee
 
Date
 
Street address, City, State & ZIP





11
 

--------------------------------------------------------------------------------




Schedule I


Vesting Description


12
 

--------------------------------------------------------------------------------




EXHIBIT A


The Brink’s Company
Compensation Recoupment Policy


The compensation recoupment policy of The Brink’s Company (the “Company”) shall
apply if the Company is required to provide an accounting restatement for any of
the prior three fiscal years for which audited financial statements have been
completed, due to material noncompliance with any financial reporting
requirement under the Federal securities laws (a “Restatement”).
In the event of a Restatement, the Compensation and Benefits Committee will
recoup “Excess Compensation” (as defined below) from “Covered Employees” (as
defined below). In addition to the recoupment of any Excess Compensation, the
Compensation and Benefits Committee will take such actions as it deems necessary
or appropriate against a particular Covered Employee, depending on all the facts
and circumstances as determined during its review, including (i) recommending
disciplinary actions to the Board of Directors, up to and including termination,
and/or (ii) the pursuit of other available remedies.
“Excess Compensation” means the difference between (i) the actual amount of
cash-based or equity-based incentive compensation received by the Covered
Employee and (ii) the compensation that would have been received based on the
restated financial results during the three-year period preceding the date on
which the Company is required to prepare such restatement (the “Covered
Period”).
“Covered Employees” means (i) the executive officers of the Company, as
designated by the Board of Directors from time to time and (ii) any employee
whose acts or omissions were directly responsible for the events that led to the
Restatement and who received Excess Compensation during the Covered Period.
For purposes of this policy, “cash-based or equity-based incentive compensation”
includes awards under the Key Employees Incentive Plan (“KEIP”), the Management
Performance Improvement Plan (“MPIP”), the 2005 Equity Incentive Plan, as
amended (the “2005 Incentive Plan”), the 2013 Equity Incentive Plan (the “2013
Incentive Plan”) and any successor plan or plans.
This policy shall be communicated to all participants in the Company’s KEIP,
MPIP, 2005 Incentive Plan, and 2013 Incentive Plan.
This policy is separate from and in addition to the requirements of Section 304
of the Sarbanes-Oxley Act of 2002 (Forfeiture of Certain Bonuses and Profits)
that are applicable to the Company’s Chief Executive Officer and Chief Financial
Officer (“Section 304”), and the Compensation and Benefits Committee shall
reduce the recoupment under this policy for any amounts paid to the Company by
the Chief Executive Officer and Chief Financial Officer pursuant to Section 304.


13
 

--------------------------------------------------------------------------------




EXHIBIT B


Restrictive Covenant Agreement (“RCA”)


1.    Definitions:


a.    “Company” means The Brink’s Company, or such subsidiary of The Brink’s
Company which employs Employee.


b.    “Competing Business” means any person or entity that provides products or
services in the business of armored vehicle transportation, secure international
transportation of valuables, coin processing services, currency processing
services, cash management services, safe and safe control services, payment
services, security and guarding services, deposit processing services/daily
overnight credit, check imaging, or jewel or precious metal vaulting, that are
the same as or substantially similar to, and competitive with, the products or
services provided by The Brink’s Company or its subsidiaries at any time during
the twenty-four (24) months prior to the cessation of Employee’s employment.


c.    “Confidential Information” means all valuable and/or proprietary
information (in oral, written, electronic or other forms) belonging to or
pertaining to the Company, its customers and vendors, that is not generally
known or publicly available, and which would be useful to competitors of the
Company or otherwise damaging to the Company if disclosed. Confidential
Information may include, but is not necessarily limited to: (i) the identity of
Company customers, their purchasing histories, and the terms or proposed terms
upon which Company offers or may offer its products and services to such
customers, (ii) the identity of Company vendors or potential vendors, and the
terms or proposed terms upon which the Company may purchase products and
services from such vendors, (iii) the terms and conditions upon which the
Company employs its employees and independent contractors, (iv) marketing and/or
business plans and strategies, (v) financial reports and analyses regarding the
revenues, expenses, profitability and operations of the Company, (vi) technology
used by the Company to provide its services, and (vii) information provided to
the Company by third parties under a duty to maintain the confidentiality of
such information. Notwithstanding the foregoing, Confidential Information does
not include information that: (i) has been voluntarily disclosed to the public
by the Company, except where such public disclosure has been made by Employee
without authorization from the Company; (ii) has been independently developed
and disclosed by others, or (iii) which has otherwise entered the public domain
through lawful means.




14
 

--------------------------------------------------------------------------------




d.    “Material Contact” means Employee personally communicated with a Customer
(defined below) in person, by telephone or by paper or electronic correspondence
in furtherance of the business interests of the Company and within twelve (12)
months prior to the cessation of Employee’s employment.


e.    “Restricted Period” means the period while the employee is employed by the
Company and for twenty-four (24) months following the cessation of Employee’s
employment with the Company.


f.    “Restricted Territory” means those geographic areas described on Exhibit 1
to this RCA. Employee acknowledges and agrees that this geographic area consists
of those states or countries (i) in which Employee was physically located at the
time Employee provided services in furtherance of the business interests of the
Company, (ii) for which Employee had supervisory responsibility (in whole or in
part), if any, on behalf of the Company, or (iii) to which Employee was assigned
by the Company. Provided, however, that in all cases the Restricted Territory
shall be limited to those states or countries where Employee provided such
services or had such responsibility or assignment within twenty-four (24) months
prior to the cessation of Employee’s employment. Provided further that the
“Restricted Territory” shall not include any state or country where the Company
either does not provide or has ceased providing products and services.


g.    “Customer” means any person or entity who or which purchased products or
services from the Company in exchange for compensation within twenty-four (24)
months prior to the cessation of Employee’s employment with the Company.
h.    “Vendor” means any person or entity who or which has provided products or
services to the Company in exchange for compensation within twenty-four (24)
months prior to the cessation of Employee’s employment with the Company.
i.    “Lines of Business of the Company” means any Company-recognized
department, division or subdivision of the Company, or any of its subsidiaries
or affiliates, to which Employee was assigned or which Employee supervised
(directly or indirectly or in whole or in part) or for which Employee provided
services as part of Employee’s employment duties within twenty-four (24) months
prior to the cessation Employee’s employment.


2.    Assignment of Work Product and Inventions. Employee hereby assigns and
grants to the Company (and will upon request take any actions needed to formally
assign and grant to Company and/or obtain patents, trademark registrations or
copyrights belonging to Company) the sole and exclusive ownership of any and all
inventions, information, reports, computer software or programs, writings,
technical information or work product collected or developed by Employee, alone
or with others, during the term of Employee's employment relating to the
Company. This duty applies


15
 

--------------------------------------------------------------------------------




whether or not the forgoing inventions or information are made or prepared in
the course of employment with the Company, so long as such inventions or
information relate to the Business of Company and have been developed in whole
or in part during the term of Employee's employment. Employee agrees to advise
the Company in writing of each invention that Employee, alone or with others,
makes or conceives during the term of Employee's employment and which relate to
the Business of Company. Notwithstanding any provision of this RCA, Employee
shall not be required to assign, nor shall Employee be deemed to have assigned,
any of Employee’s rights in any invention that Employee develops entirely on his
own time without using Company’s equipment, supplies, facilities, or Trade
Secrets, except for inventions that either: (1) relate, at the time that the
invention is conceived or reduced to practice, to the Business of Company or to
actual or demonstrably anticipated research or development of the Company; or
(2) result from any work performed by Employee for the Company on behalf of the
Company. Inventions which Employee developed before Employee came to work for
the Company, if any, are described in the attached Exhibit “A” and excluded from
this Section. The failure of the parties to attach any Exhibit A to this RCA
shall be deemed an admission by Employee that Employee does not have any
pre-existing inventions.


3.    Return of Property and Information. Employee agrees not to remove any
Company property from Company premises, except when authorized by the Company.
Employee agrees to return all Company property and information (whether
confidential or not) within Employee’s possession or control within seven (7)
calendar days following the cessation of Employee’s employment with the Company.
Such property and information includes, but is not limited to, the original and
any copy (regardless of the manner in which it is recorded) of all information
provided by Company to Employee or which Employee has developed or collected in
the scope of Employee’s employment with the Company, as well as all
Company-issued equipment, supplies, accessories, vehicles, keys, instruments,
tools, devices, computers, cell phones, pagers, materials, documents, plans,
records, notebooks, drawings, or papers. Upon request by the Company, Employee
shall certify in writing that Employee has complied with this provision, and has
permanently deleted all Company information from any computers or other
electronic storage devices or media owned by Employee. Employee may retain
information relating to Employee’s benefit plans and compensation only to the
extent such information reflects employee’s individual financial and benefit
information, as opposed to information and plan terms that are applicable to
others.


4.    Duty of Confidentiality. Company agrees, and Employee acknowledges, that
Company shall provide Confidential Information to Employee as part of the
employment relationship between Company and Employee and that such information
is necessary for Employee to perform Employee's duties for Company. Employee
agrees that during employment with the Company and for a period of five (5)
years following the cessation of Employee’s employment with the


16
 

--------------------------------------------------------------------------------




Company, Employee shall not, directly or indirectly, divulge or make use of any
Confidential Information of the Company other than in the performance of
Employee’s duties for the Company. While employed by the Company, Employee shall
make all reasonable efforts to protect and maintain the confidentiality of the
Confidential Information of the Company. In the event that Employee becomes
aware of unauthorized disclosures of the Confidential Information by anyone at
any time, whether intentionally or by accident, Employee shall promptly notify
the Company. This RCA does not limit the remedies available to the Company under
common or statutory law as to trade secrets or other types of confidential
information, which may impose longer duties of non-disclosure.
5.    Non-Competition.
a.    Employee agrees that during the Restricted Period, and within the
Restricted Territory, Employee shall not, directly or indirectly, whether on
Employee’s own behalf or on behalf of any other person or entity, own, manage,
control, or participate in the ownership, management, or control of, a Competing
Business in regard to products or services that are the same as or substantially
similar to, and in competition with, those offered by any Lines of Business of
the Company (as defined herein) within twenty-four (24) months prior to
Employee’s termination or resignation.
b.    Employee agrees that during the Restricted Period, and within the
Restricted Territory, Employee shall not, directly or indirectly, whether on
Employee’s own behalf or on behalf of any other person or entity, perform
services for a Competing Business which are the same as or substantially similar
to the services conducted, authorized, offered, or provided by Employee to any
Lines of Business of the Company within twenty-four (24) months prior to
Employee’s termination or resignation.
c.    Nothing in this RCA shall prohibit Employee from owning 5% or less of the
outstanding equity or debt securities of any publicly traded Competing Business.
6.    Non-Recruitment of Company Employees and Contractors. Employee agrees that
during the Restricted Period, Employee shall not, directly or indirectly,
whether on Employee’s own behalf or on behalf of any other person or entity,
solicit or induce any employee or independent contractor of the Company with
whom Employee had Material Contact, to terminate or lessen such employment or
contract with the Company.


7.    Non-Solicitation of Company Customers. Employee agrees that during the
Restricted Period, Employee shall not, directly or indirectly, whether on
Employee’s own behalf or on behalf of any


17
 

--------------------------------------------------------------------------------




other person or entity, solicit any Customers of the Company with whom Employee
had Material Contact, for the purpose of selling any products or services for a
Competing Business.


8.    Non-Solicitation of Company Vendors. Employee agrees that during the
Restricted Period, Employee shall not, directly or indirectly, whether on
Employee’s own behalf or on behalf of any other person or entity, solicit any
actual or prospective Vendor of the Company with whom Employee had Material
Contact, for the purpose of purchasing products or services to support a
Competing Business.


9.    Acknowledgements. Employee acknowledges and agrees that the provisions of
this RCA are reasonable as to time, scope and territory given the Company’s need
to protect its Confidential Information and its relationships and goodwill with
its customers, suppliers, employees and contractors, all of which have been
developed at great time and expense to the Company. Employee represents that
Employee has the skills and abilities to obtain alternative employment that
would not violate these Restrictive Covenants in the event that Employee leaves
employment with the Company, and that these Restrictive Covenants do not pose an
undue hardship on Employee. Employee further acknowledges that Employee’s breach
of any of these Restrictive Covenants would likely cause irreparable injury to
the Company, and therefore the Company may seek, at its option, injunctive
relief and the recovery of its reasonable attorney’s fees and costs incurred in
defending or enforcing the Restrictive Covenants (in the event the Company is
the prevailing party), in addition to or in place of any other remedies
available in law or equity, including any remedies available under the PSU.
10.    Caveat. Nothing in this RCA shall prohibit Employee from working in any
role or engaging in any job or activity that is not in competition with the
products and services provided by the Company at the time Employee’s employment
ceases.
11.    Breach does not excuse performance. Employee agrees that a breach or an
alleged breach by the Company of any provision of this RCA or any other
agreement shall not excuse Employee’s obligation to adhere to the provisions of
this RCA and shall not constitute a defense to the enforcement thereof by the
Company.
12.    Non-Disparagement. Employee agrees that Employee will not make any
untrue, misleading, or defamatory statements concerning the Company or any of
its subsidiaries or affiliates or any of its or their officers or directors, and
will not directly or indirectly make, repeat or publish any false, disparaging,
negative, unflattering, accusatory, or derogatory remarks or references, whether
oral or in writing, concerning the Company or any of its subsidiaries or
affiliates, or otherwise take any action which might reasonably be expected to
cause damage or harm to the Company or any of its subsidiaries or affiliates or
any of its or their officers or directors. Nothing in this RCA, however,


18
 

--------------------------------------------------------------------------------




prohibits Employee from communicating with or cooperating in any investigations
of any governmental agency on matters within their jurisdictions, provided that
this RCA does prohibit Employee from recovering any relief, including without
limitation monetary relief, as a result of such activities. In agreeing not to
make disparaging statements regarding the Company or its subsidiaries or
affiliates or its or their officers or directors, Employee acknowledges that he
is making a knowing, voluntary and intelligent waiver of any and all rights he
may have to make disparaging comments about the Company or its subsidiaries or
affiliates or its or their officers or directors, including rights under any
applicable federal and state constitutional rights.
13.    Governing Law. The terms of this RCA and any disputes arising out of it
shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia, except that any Virginia conflict-of-law principles
that might require application of the laws of another jurisdiction shall not
apply.
14.    Venue. Any dispute arising from or relating to this RCA shall be resolved
exclusively in the United States District Court for the Eastern District of
Virginia (Richmond Division) or the Circuit Court of Henrico County, Virginia,
at the sole option of the Company, and Employee expressly consents to the
personal jurisdiction in these courts and in the Commonwealth of Virginia, and
hereby waives all objections to venue and jurisdiction, as well as Employee’s
right to removal, if any.
15.    Construction. This RCA shall not be construed more strictly against one
party than any other by virtue of the fact that it may have been prepared by
counsel for one of the parties. The headings to the sections of this RCA are
included for convenience only and shall not affect the interpretation of this
RCA.
16.    Modification. The parties expressly agree that should a court find any
provision of this RCA, or part thereof, to be unenforceable or unreasonable, the
court may modify the provision, or part thereof, in a manner which renders that
provision reasonable, enforceable, and in conformity with public policy.
17.    Severability. If any provision of this RCA, or part thereof, is
determined to be unenforceable for any reason whatsoever, and cannot or will not
be modified to render it enforceable, it shall be severable from the remainder
of this RCA and shall not invalidate or affect the other provisions of this RCA,
which shall remain in full force and effect and shall be enforceable according
to their terms. No covenant shall be dependent upon any other covenant or
provision herein, each of which stands independently.


18.    Notices. All notices hereunder shall be in writing and (a) if to the
Company, shall be delivered personally to the Secretary of the Company or mailed
to its principal office address, 1801 Bayberry


19
 

--------------------------------------------------------------------------------




Court, P.O. Box 18100, Richmond, VA 23226-8100 USA, to the attention of the
Secretary, and (b) if to the Employee, shall be delivered personally or mailed
to the Employee at the address set forth below. Such addresses may be changed at
any time by notice from one party to the other.


19.    Assignability. This RCA shall bind and inure to the benefit of the
parties hereto and the successors and assigns of the Company. This RCA may be
assigned by the Company to a successor in interest without the prior consent of
the Employee.


20.    Waivers and Further Agreements. Neither this RCA nor any term or
condition hereof, may be waived or modified in whole or in part as against the
Company or Employee, except by written instrument executed by or on behalf of
the party other than the party seeking such waiver or modification, expressly
stating that it is intended to operate as a waiver or modification of this
agreement or the applicable term or condition hereof.










20
 